Citation Nr: 0123627	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  94 - 33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for residuals of a gunshot 
wound of the left lower leg.  

Entitlement to special adapted housing under the provisions 
of  38 U.S.C.A. § 2101(a) (West 1991).

Entitlement to a special housing adaptation grant under the 
provisions of 38 U.S.C.A. § 2101(b) (West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran was born in December 1941 and served on active 
duty in the Air Force from January 25, 1960, to March 3, 
1966.  He did not serve in Vietnam or in South East Asia.  
His final separation was under honorable conditions (general 
discharge) due to unsuitability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of November 1993 and 
March 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2096-2099 §§ 2-7 (effective November 9, 2000) 
(codified as amended at 38 U.S.C.A §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001)).  The cited law eliminates 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
record shows that the veteran was informed of the enactment 
of the VCAA by RO letter of March 3, 2001, with attachments, 
which notified him of the required information and evidence 
necessary to establish entitlement to the benefits sought on 
appeal, and of VA's duty to assist him in obtaining all 
evidence necessary to substantiate his claims.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The VCAA, including its implementing 
regulations, is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096-2099 (November 9, 2000); See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2097-98 (November 9, 2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A) 
(West Supp. 2001).  

The Board's review of the record shows that the RO has 
obtained the veteran's complete service medical records, as 
well as all available private and VA medical evidence 
identified by the veteran.  In addition, the veteran 
underwent comprehensive VA examinations for his left leg and 
pulmonary disabilities, including X-rays and pulmonary 
function testing, in July and October 1993, in April 1998, 
and in January 2000.  He was afforded a personal hearing 
before an RO Hearing Officer in July 1999, and has declined a 
hearing before the Board.  Thus, adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law and regulations, poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.  

2.  Service connection is in effect for chronic obstructive 
pulmonary disease (COPD), evaluated as 100 percent disabling; 
and for residuals of injury to the left lower leg with 
retained foreign matter and nicotine dependence, each rated 
as noncompensably disabling.  A total disability rating based 
on unemployability due to service-connected disability was in 
effect from May 1998 to July 1999, and a schedular 100 
percent evaluation was assigned thereafter.  Special monthly 
compensation (SMC) has been awarded under the provisions of 
38 U.S.C.A. § 1114(s) and 38 C.F.R. §§ 3.350(i), 351(d)(2), 
based upon COPD rated as 100 percent disabling and being 
housebound.  

3.  A gunshot wound of the left lower leg was not incurred 
during active military service.

4.  The veteran does not have permanent and total service-
connected disability due to loss or loss of use of both lower 
extremities, blindness in both eyes, having only light 
perception, or the anatomical loss or loss of use of one 
lower extremity with residuals of organic disease or injury 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or the loss or loss of use of one 
upper extremity.

5.  The veteran does not have blindness in both eyes with 
5/200 visual acuity or less, or the anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  Service connection for a gunshot wound of the left lower 
leg is not in order because no such disability was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The criteria for entitlement to special adapted housing 
under the provisions of  38 U.S.C.A. § 2101(a) (West 1991) 
are not met.  38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. 
§ 3.809 (2001).

3.  The criteria for entitlement to a special housing 
adaptation grant under the provisions of 38 U.S.C.A. § 
2101(b) (West 1991) are not met.  38 U.S.C.A. § 2101(b) (West 
1991); 38 C.F.R. § 3.809a (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service entrance examination, dated in January 
1960, disclosed no history or findings of a left lower leg 
disability.  His service medical records show that he was 
seen at the Gunter Air Force Base [Alabama] clinic in April 
1965 complaining of a laceration to the left leg sustained 
while mowing his lawn one week previously when the lawnmower 
kicked up a stick.  Examination disclosed a superficial 
laceration of the medial aspect of the left distal foreleg 
which appeared superficially infected.  He was treated with 
soaking and clean dressing, and excused from climbing or 
excess walking or standing.  No further complaint, treatment, 
findings or diagnosis of an injury to the left lower leg were 
shown during the veteran's remaining period of active 
service.  His service separation examination, conducted in 
January 1966, disclosed no history or findings of a left 
lower leg disability, and the veteran denied any pertinent 
medical or surgical history.  

The veteran's original application for VA compensation and 
pension benefits (VA Form 21-526), received in July 1983, 
made no mention of a left lower leg injury or disability.  

A September 1983 report of VA general medical examination 
included a history offered by the veteran of sustaining a 
"superficial laceration [of the] left leg [at] Gunter AFB, 
Alabama, in October 1965 [sic]."  Examination disclosed no 
scar or abnormality of the left lower leg.

A lay statement signed by associates or former service 
comrades of the veteran, received at the RO in August 1986, 
and lay statements from the veteran's spouse, father and 
brother, received in January 1987, made no reference of an 
injury or disability of the veteran's left lower leg.  

VA outpatient treatment records dated from March 1986 to June 
1987 show no complaint, treatment, findings or diagnoses of 
injury or disability of the left lower leg, and none was 
shown on a VA patient profile, history and examination 
conducted in March 1987.  

An application for VA compensation and pension benefits (VA 
Form 21-526), received in October 1991, made no mention of a 
left lower leg injury or disability.  An April 1992 report of 
VA general medical examination disclosed no complaint, 
treatment, findings or diagnosis of injury or disability of 
the left lower leg.   

The medical evidence of record following service separation 
is silent for complaint, treatment, findings or diagnoses of 
injury or disability of the left lower leg at any time prior 
to July 1993.  VA outpatient treatment records, dated in July 
1993, show that the veteran requested an X-ray of his left 
leg, claiming that he sustained a bullet wound of the left 
leg at age 21 (i.e., 1962-63).  In August 1993, the veteran 
submitted a claim for service connection for residuals of a 
gunshot wound of the left lower leg.  He stated that he was 
wounded while mowing grass during active service.  At the 
time, he thought the wound was from a flying stick, but he 
felt that the July 1993 X-ray showed the residuals of a 
bullet, and therefore he was claiming service connection for 
a gunshot wound.  In support of his claim, he submitted a 
July 1993, VA report of X-ray of the left lower leg noting a 
radiolucent linear foreign body in the posterior aspect of 
the soft tissue of the distal left tibia.  

An October 1993 report of VA examination cited a history 
offered by the veteran of sustaining injury to his left leg 
while on active duty in the 1960's.  He related that during 
the riots and demonstrations in Selma, Alabama, he was 
standing in his front yard when he felt something hit his 
left calf and reported to the base hospital, where he was 
told that something had gone "clear through his leg."  He 
stated that this did not bother him for years, but he had 
lately experienced some mid-tibia discomfort on prolonged 
standing.  Examination revealed a 3 mm. entrance scar on the 
medial aspect of the distal two-thirds of the left tibia and, 
approximately two inches lateral to that, a 2-3 mm. scar 
which was alleged to be an exit wound.  Those scars were 
nontender, flesh-toned in color, and freely moveable.  Point 
tenderness was noted at the mid-shaft of the tibia much 
higher than the cited scars.  An October 1993 X-ray disclosed 
an oval calcific density at the tip of the lateral malleolus, 
thought to represent a nonunited secondary ossification 
center, possibly a very old chip fracture, as well as a tiny 
metallic density measuring 1 mm. in width and 8 mm. in length 
in the soft tissues posteriorly at the lower margin of the 
calf.  That was the only evidence to suggest a bullet wound 
in this area and the linear metallic density did not have a 
typical bullet shape.  The pertinent diagnosis was status 
post wound of the left calf, projectile, but never clearly 
determined.  

A VA respiratory examiner in October 1993 cited his 
complaints that he was unable to walk more than 100 feet 
before becoming short of breath and coughing, and was unable 
to mow his lawn.  The diagnosis was COPD associated with his 
smoking history.  

A rating decision of November 1993 granted service connection 
for residuals of a left lower leg injury with retained 
foreign matter, effective August 6, 1993, rated as 
noncompensably disabling.  Service connection for a gunshot 
wound of the left lower extremity was denied, giving rise to 
this portion of the instant appeal.  

VA outpatient treatment records dated in September 1994 show 
that the veteran complained of a cold, allergies and leg 
problems.  In February 1997, he complained of leg pain, and 
stated that a foreign body was noted in the tibia on X-ray in 
1993. Mild tenderness was noted in the left mid-tibia. 

A statement from the veteran, received in September 1997, 
asserted that in April 1965, while stationed at Gunter Air 
Force Base, Alabama, he sustained an injury to the left calf 
while standing in his front yard talking to two service 
comrades; that he went to the Gunter Air Force Base clinic 
the following day (April 4, 1965), again on April 6, 1965, 
and again until April 17, 1965; that he asked why his injury 
was reported in his records "this way", and was told that 
the base commander had directed that all such injuries should 
be listed that way; that the base commander had changed 
medical records; and that his camera and film was taken from 
him.  He further asserted that he had been told that an X-ray 
taken in connection with his physical examination for steel 
mill employment in 1969 showed what looked like a bullet in 
his left leg.  

In his substantive appeal (VA Form 9), received in February 
1994, the veteran asserted that when he went to the Gunter 
Air Force Base clinic for his left leg complaints, his 
commander told him to state that he was mowing grass in order 
to avoid negative publicity and extra paperwork.  His 
commander stated that it looked like the bullet went through 
and would not bother him.  His commander made him lie and 
thus there is no reference to a bullet wound in his records.  

A February 1994 RO letter to the veteran requesting evidence 
of treatment of his claimed disabilities since service 
separation, including the dates of examination or treatment, 
findings and diagnoses, received no response.

A VA respiratory examination in April 1998 disclosed that the 
veteran's baseline symptoms consisted of exertional dyspnea, 
with no complaints while sitting at rest. He denied 
hospitalization or emergency room treatment since 1983 and 
had not required Prednisone therapy or frequent antibiotics.  
He indicated that he was placed on disability in 1983 due to 
syncopal episodes, and had not worked since that time.  Chest 
X-ray and pulmonary function testing was performed.  

A rating decision of April 1998 granted service connection 
for nicotine dependence, evaluated as noncompensably 
disabling, and for COPD, evaluated as 60 percent disabling.  
A rating decision of September 1998 granted a total 
disability rating based on unemployability due to service-
connected disability.  A rating decision of March 1999 denied 
service connection for a back condition.  

In January 1999, the veteran submitted VA Form 26-4555, 
seeking entitlement to specially adapted housing or a special 
home adaptation grant.  Those claims were denied by rating 
decision of January 1999.  

In his notice of disagreement, the veteran asserted that he 
was unable to ascend stairs or carry bags of groceries 
because of his service-connected lung problems, and that such 
caused him to be unable to become motivated to do what needed 
to be done without help.  In a statement submitted in 
February 1999, he stated that inability to breath made it 
hard to get around.  He thought this was the equivalent of 
loss of use of his lower extremities.  In his substantive 
appeal, received in April 1999, he stated that he was unable 
to walk more than 50 feet on level ground; that he had to 
stop and get his breath while walking from his house to his 
car; and that he was unable to carry food up to the house 
without assistance

At a VA respiratory evaluation in July 1999 the veteran 
complained of mild dyspnea at rest.  Pulmonary function 
testing disclosed a severe obstructive lung defect and did 
not exclude an additional restrictive lung defect, with 
severe decrease in diffusing capacity.  

A personal hearing was held in July 1999 before an RO Hearing 
Officer.  The veteran testified that he had difficulty in 
climbing the 13 steps to his house; that he was currently 
using continuous oxygen for assistance in breathing; that he 
had to stop and get his breath while walking from the 
bathroom to the kitchen; that he was unable to carry food up 
to the house without stopping three times; that he wanted 
specially adapted housing or some adaptations to his current 
home; that he was able to bathe himself without assistance, 
but was unable to mow his lawn; that he has an air filter in 
his bedroom; and that he has only three steps to climb at the 
rear of his house, but had to stop and rest when walking 
around to those steps.  A transcript of the testimony is of 
record.  

VA outpatient treatment record dated from January to November 
1999 show that he complained of dyspnea and a productive 
cough; that he had moderately advanced COPD with episodes of 
acute bronchitis; and that he was provided a nebulizer and 
oxygen tank in June 1999.  

A January 2000 VA respiratory examiner stated that the 
veteran's service-connected COPD caused severe 
immobilization.  He reported that his walking was limited to 
approximately 20 feet and he could climb only three steps 
without stopping to rest.  He was able to drive himself, but 
had to pull over when he had coughing spells.  He accompanied 
his spouse to the grocery store every other day, walking 17 
steps to the car, and typically spent the remainder of his 
time sitting at his residence.  His corrected vision was 
greater than 5/200, and he was evaluated as able to protect 
himself from daily hazards.  While previously on home oxygen 
for six months, he was not using oxygen at the time of the 
examination.  His gait was stable with a cane, which he 
stated that he used because of leg and low back pain.  He was 
found to be able to carry out the activities of daily living 
without assistance and was physically able to cook, although 
his spouse did all the cooking.  The clinical impression was 
severe COPD, with substantial disability and difficulty in 
ambulating more than 20 feet or climbing more than three 
steps at a time.  

A rating decision of January 2000 granted a schedular rating 
of 100 percent for the veteran's service-connected COPD and 
classified the disability as permanent.  

A rating decision of April 2000 granted SMC under the 
provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§§ 3.350(i), 351(d)(2), based upon COPD rated as 100 percent 
disabling and being housebound, effective June 7, 1999, while 
denying SMC based upon the need for regular aid and 
attendance of another person.  Those decisions were not 
appealed.

As noted, an RO letter of May 31, 2000, informed the veteran 
of the enactment of the VCAA, effective November 9, 2000; of 
the required information and evidence needed to substantiate 
his claims; and of VA's duty to assist him in obtaining all 
evidence necessary to substantiate his claims.  

In a letter received at the RO in June 2001, the veteran 
canceled his request for a hearing before a Member of the 
Board at Washington, DC.  

II.  Analysis

Residuals of a Gunshot Wound of the Left Lower Leg

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence" in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The evidence of record shows that a gunshot wound of the left 
lower leg was not manifest during active service or at the 
time of his service separation examination.  Rather, service 
medical records show that the veteran was seen on a single 
occasion in April 1965 for a superficial laceration of the 
medial aspect of the left distal foreleg, sustained while 
mowing his lawn one week previously when the lawnmower kicked 
up a stick.  The records reflect no evidence of an entrance 
or exit wound.  His injury appeared superficially infected, 
and was treated with soaking and clean dressing.  No further 
complaint, treatment, findings or diagnosis of an injury to 
the left lower leg were shown during the veteran's remaining 
period of active service or on service separation 
examination.  Thus, a gunshot wound of the left lower leg or 
residuals thereof were not documented in any way during 
active service.  

The veteran's original application for VA compensation and 
pension benefits (VA Form 21-526), received in July 1983, 
made no mention of a gunshot wound or other injury to the 
left lower leg or any resulting disability.  Further, a 
September 1983 report of VA general medical examination 
included a history offered by the veteran of sustaining a 
"superficial laceration [of the] left leg [at] Gunter AFB, 
Alabama, in October 1965 [sic]", a statement which is 
consistent with the service medical records.  Examination 
disclosed no scar or abnormality of the left lower leg.  To 
the same point, a lay statement signed by associates or 
former service comrades of the veteran, received at the RO in 
August 1986, and lay statements from the veteran's spouse, 
father and brother, received in January 1987, made no 
reference to an injury or disability of the veteran's left 
lower leg.  

The medical evidence of record following service separation 
is silent for complaint, treatment, findings or diagnoses of 
injury or disability of the left lower leg at any time prior 
to July 1993, when VA outpatient treatment records show that 
the veteran requested an X-ray of his left leg, claiming that 
he sustained a bullet wound of the left leg at age 21 (i.e., 
1962-63).  In August 1993, the veteran submitted a claim for 
service connection for residuals of a gunshot wound of the 
left lower leg.  At that time he reasoned that because his 
leg had been injured while mowing grass during active service 
and because a July 1993 VA X-ray showed a radiolucent linear 
foreign body in the posterior aspect of the soft tissues of 
the distal left tibia, he must have received a gunshot wound 
in service.  That foreign body was not identified or 
characterized as a bullet by the VA examiner or radiologist. 

On VA examination in October 1993, the veteran account of the 
injury changed significantly.  He relating that during the 
riots and demonstrations in Selma, Alabama, he was standing 
in his front yard when he felt something hit his left calf 
and reported to the base hospital, where he was told that 
something had gone "clear through his leg."  The Board 
notes that this account is contrary to the previous account 
by the veteran and inconsistent with the recorded history and 
clinical findings at the time of inservice examination and 
treatment for a superficial laceration of the left lower leg 
sustained while mowing his lawn.  The October 1993 VA 
examination revealed a 3 mm. entrance scar of the medial 
aspect of the distal two-thirds of the left tibia and, 
approximately two inches lateral to that, a 2-3 mm. scar 
which was alleged by the veteran to be an exit wound, and the 
pertinent diagnosis was status post wound of the left calf, 
projectile, but "never clearly determined."  No such 
findings were shown during the veteran's period of active 
service.  

The October 1993 VA radiographic report disclosed a tiny 
metallic density measuring 1 mm. in width and 8 mm. in length 
in the soft tissues posteriorly at the lower margin of the 
calf.  It was noted that such was the only evidence to 
suggest a bullet wound in this area and that the linear 
metallic density did not have a typical bullet shape.  The 
cited chip fracture was anatomically distant from the 
reported site of the wound and clearly not related to any 
event, trauma or pathology during active service.  There is 
simply nothing of record to support the veteran's current 
conclusion that the metallic foreign body shown on that 
examination was a bullet or bullet fragment.

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
Although the Board is obligated to consider the veteran's 
hearing testimony, in evaluating such testimony it may 
consider such factors as self interest.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

The medical evidence of record includes no competent medical 
evidence or diagnosis of a gunshot wound of the veteran's 
left lower leg, and there is no medical opinion which links 
or relates the veteran's residuals of injury to the left 
lower leg with retained foreign matter to an inservice 
gunshot wound.  To the contrary, the RO has recognized the 
possibility that the scars reported recently, and the 
retained foreign body could likely be due to the mower 
accident in service and granted service connection for them 
under that theory.  While the VA medical records subsequent 
to July 1993 cite a history offered by the veteran of a 
gunshot wound of the left lower leg relating back to the 
veteran's period of service, such evidence is simply 
information recorded by the physicians or medical personnel, 
unenhanced by any additional medical comment by those 
physicians or personnel, and does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The record shows that in July 1993 and subsequently, the 
veteran has advanced assertions and contentions with respect 
to the origin, nature and cause of his left lower extremity 
injury which are inconsistent and which are not supported by 
the information shown in his service medical records and the 
history he provided at the time of his September 1983 VA 
examination of sustaining a "superficial laceration [of the] 
left leg [at] Gunter AFB, Alabama, in October 1965 [sic]".  
The claimant has offered no explanation as to these 
inconsistencies in the record but has instead claimed that VA 
has lost his medical records or favorable lay statements.  
However, the record shows that the veteran's service medical 
records appear to be complete and comprehensive, and that 
those documents do not support the veteran's claim of 
sustaining a gunshot wound of the left lower leg while on 
active duty.  Further, the Court has held that a lay person, 
such as the veteran, is not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  

Although the veteran has asserted that he was told by a 
private physician in 1969 that an X-ray taken in connection 
with his physical examination for steel mill employment 
showed what looked like a bullet in his left leg, he failed 
to provide the name and address of that physician.  Further, 
the veteran did not provide a medical record release 
authorization with the identifying date, name, and address, 
or evidence showing the findings or diagnosis, in response to 
development letters sent him by the RO.  The Board further 
notes that even if such evidence were at hand and revealed 
what appeared to be a bullet in the veteran's left leg, such 
was not shown to have occurred during his period of active 
service, and has not been subsequently confirmed.  

The veteran has further alleged that both his commander and 
medical personnel treating his laceration of the left lower 
leg in April 1965 were privy to the production of false or 
altered service medical records in order to avoid publicity 
and/or extra paperwork.  However, in the veteran's initial 
recitation of his treatment he made no mention of the 
presence of his commanding officer, while subsequently 
stating that he discussed his injury and its disposition with 
that individual.  Both these statements cannot be true, and 
there is no evidence that either is true.  The account he has 
provided is inherently implausible.  Based upon the 
inconsistencies and discrepancies in the veteran's relation 
of facts material to this issue, the Board finds that he is 
neither a reliable historian nor a credible witness.  

Based upon the foregoing, and for the reasons and bases 
stated, service connection for residuals of a gunshot wound 
of the left lower leg is denied.  



Special Adapted Housing under 38 U.S.C.A. § 2101(a).

The Board notes initially that claims for financial 
assistance in the acquisition of specially adapted housing 
and/or a special home adaptation grant are claims for 
separate benefits.  If a veteran qualifies for specially 
adapted housing, the adaptations are included.  A veteran can 
only qualify for adaptations to a home if he/she does not 
qualify for the specially adapted housing.  

An award of financial assistance in acquiring specially 
adapted housing or a special home adaptation grant may not be 
based on a disability for which compensation benefits are in 
effect pursuant to 38 U.S.C.A. § 1151, or for which 
compensation benefits are in effect based on impairments 
involving paired organs and extremities under the provisions 
of 38 U.S.C.A. § 1160 (West 1991) and 38 C.F.R. § 3.383 
(2001).

38 U.S.C.A. § 2101(a) provides that, in order to qualify for 
financial assistance in acquiring specially adapted housing, 
a veteran must be entitled to compensation based on permanent 
and total service-connected disability which was incurred in 
or aggravated by service and which includes one of the 
following: 

(1).  Loss or loss of use of both lower extremities, such as 
to preclude locomotion without the aide of braces, crutches, 
canes, or a wheelchair; or

(2).  Blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or

(3).  The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or

(4).  The loss or loss of use of one lower extremity together 
with the loss or loss of use of one upper extremity which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 (2001).

The phrase "preclude locomotion" is defined in 38 C.F.R. § 
3.809(d) as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion, although occasional locomotion by other methods 
may be possible.  

In the instant appeal, the veteran has the requisite 
entitlement to compensation based on permanent and total 
service-connected disability which was incurred in or 
aggravated by service, but does not meet or even approximate 
any of the remaining criteria set out above.  The medical 
evidence of record shows that while the veteran is severely 
limited in his ambulation and stair-climbing, locomotion is 
not precluded.  He accompanies his spouse to the grocery 
store every other day, drives the family car, walks 17 steps 
from his house to the car, with resting, and climbs the 
stairs to his house, again with resting.  Further, the 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion due to service-connected 
disability is not demonstrated, and the veteran has 
acknowledged on his most recent VA examination that his use 
of a cane is related to claimed back and leg symptoms.  
However, service connection is not in effect for back 
complaints, and symptoms of leg pain are a relatively minor 
complaint which is not consistent with a loss of locomotion.  
The veteran's theory-that his medical condition approximates 
the requirements-is simply irrelevant.  The statutory 
requirements are very limited and very specific.  They must 
be met to be considered for the benefit.

Based upon the foregoing, the Board finds that the medical 
and other evidence does not establish that veteran meets the 
statutory and regulatory criteria for a special home 
adaptation grant, and his claim for that benefit must be 
denied.  



 Special Housing Adaptation Grant under 38 U.S.C.A. § 2101(b) 

As previously noted, a veteran can only be eligible for a 
special home adaptation grant if he or she does not qualify 
for specially adapted housing.  If entitlement to specially 
adapted housing is not established, a veteran may qualify for 
a special home adaptation grant under the provisions of 38 
U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809a

A veteran may receive a special home adaptation grant when he 
or she is entitled to compensation based on permanent and 
total service-connected disability which: (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  In the instant appeal, it is neither contended nor 
established that the veteran has blindness in both eyes with 
5/200 visual acuity or less, or has suffered the anatomical 
loss or loss of use of both hands.  The medical evidence or 
record, including the most recent VA fee-basis examination in 
January 2000, specifically found that his corrected visual 
acuity was greater than 5/200, and the medical record is 
inconsistent with anatomical loss or loss of use of both 
hands.  The veteran himself has reported that he engages in 
normal activities of daily living which would require the 
functional use of his upper extremities. 

As the veteran does not meet the requisite statutory and 
regulatory criteria for a special home adaptation grant, his 
claim for that benefit must be denied.   



ORDER

Entitlement to service connection for residuals of a gunshot 
wound of the left lower leg is denied.  

Entitlement to special adapted housing under the provisions 
of 38 U.S.C.A. § 2101(a) is denied.

Entitlement to a special housing adaptation grant under the 
provisions of 38 U.S.C.A. § 2101(b) is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

